Title: From George Washington to Hannah Fairfax Washington, 1 April 1791
From: Washington, George
To: Washington, Hannah Fairfax



My dear Madam,
Mount Vernon, April 1st 1791.

The letters with which you were pleased to honor me dated the 24th of February and 12th of March came duly to hand—The last at George-Town, the other at Philadelphia—but neither before arrangements had been taken (by letter) with the Supervisor of the Virginia District respecting the appointment of proper characters for collecting the duty on ardent Spirits and Stills.
At all times it would give me pleasure, as far as is consistent with my public duty, to comply with any request or wish of yours—To fill offices with characters best qualified to discharge the duties thereof (as far as I am able to judge of them) must

always be the primary motive to every appointment with me—When, happily, such considerations as you have urged in favor of Mr Norton can be combined therewith it would be highly pleasing to my mind to give them their due weight—but, as I have just observed, measures had been taken previous to the receipt of either of your letters for fixing on proper persons as receivers of the above duties—how far the choice of them is made I am unable to inform you.
Mrs Washington, I can answer for it, will be much pleased by your friendly recollection of her—and if we should once more enjoy in retirement this peaceful mansion, it would add to the pleasures of it to see you under its roof. I will not conclude without offering my condolence on the occasion of your late loss—and the strongest assurances of the affecte regard, with which I am &ca

G.W.

